               Case 1:21-cv-00413-BAM Document 3 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH SALMERON,                                  Case No. 1:21-cv-00413-BAM

12                   Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                          LONG FORM APPLICATION TO PROCEED
13           v.                                           IN FORMA PAUPERIS

14   ANDREW SAUL, Commissioner of Social                  (Doc. 2)
     Security,
15                                                        TWENTY-ONE DAY DEADLINE
                     Defendant.
16

17

18          On March 15, 2021, Plaintiff Elizabeth Salmeron (“Plaintiff”), through counsel, filed this

19 action seeking judicial review of a final decision of the Commissioner of the Social Security
20 Administration. (Doc. 1.) Plaintiff did not pay the filing fee and instead filed an application to

21 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2). However, Plaintiff’s

22 application is insufficient for the Court to determine if she is entitled to proceed without

23 prepayment of fees in this action. Notably, Plaintiff has reported that her spouse receives income

24 in the amount of $3,000.00 per month. (Id.at 2.) However, Plaintiff has attached an exhibit to

25 her application, which purports to be a response to “Question #11.” (Doc. 2-2.) The application

26 does not have a Question #11. Although unclear, the exhibit appears to identify expenses, debts
27 and financial obligations.

28

                                                      1
                Case 1:21-cv-00413-BAM Document 3 Filed 03/16/21 Page 2 of 2


 1         Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 2 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

 3 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 4 full.

 5         Based upon the foregoing, it is HEREBY ORDERED that:

 6         1.      The Clerk of the Court is directed to forward an Application to Proceed in District

 7                 Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 8         2       Within twenty-one (21) days of the date of this order, Plaintiff shall either (1)

 9                 pay the $402.00 filing fee for this action, or (2) complete and file the enclosed

10                 Application to Proceed in District Court Without Prepaying Fees or Costs (Long

11                 Form) – AO 239; and

12         3.      If Plaintiff fails to comply with this order, this action shall be dismissed.

13
     IT IS SO ORDERED.
14

15      Dated:    March 16, 2021                              /s/ Barbara    A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
